Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 81 and 92 (and their dependents), the examiner did not find a teaching or suggestion for modifying closest art Freed et al in view of Ouchi (see action 11/5/2021) such that the proximal portion of the first working channel extends outside of the housing member such that a first proximal opening is proximal to its respective aperture. While the second working channel extends as claimed (see 228 in fig 3), the first working channel extends outside of the housing member, but is not proximal to its respective aperture (see figs 3 and 11 at 230, Freed shows the first working channel is NOT proximal to its respective aperture, and to modify Freed as such would require a significant rearrangement of the device (see fig 11 especially).
 With respect to claim 96 (and its dependents), the examiner did not find a teaching or suggestion for modifying closest art Freed et al in view of Ouchi (see action 11/5/2021) such that at least a portion of each of the first distal opening and the third distal opening is proximal to the distal end of the guide tube. Freed currently discloses the various lumens all extend to the distal end of the guide tube (see flat end in fig 1 for example) and Ouchi has already modified the distal tip of Freed such that another modification would be seen as impermissible hindsight as it is not obvious how Ouchi, Freed and another reference which teaches the openings arranged as claimed would be combined without Applicant’s device as a blueprint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783